17-4048
     Sagastume Pascual v. Barr
                                                                              BIA
                                                                    Christensen, IJ
                                                                 A206 675 627/628


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 26th day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   VILMA ARGENTINA SAGASTUME
14   PASCUAL, IRVING JOSUE MENDEZ
15   SAGASTUME,
16            Petitioners,
17
18                     v.                                   17-4048
19                                                          NAC
20   WILLIAM P. BARR, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONERS:                   Karin Anderson Ponzer, Esq.,
26                                      Neighbors Link Community Law
27                                      Practice, Ossining, NY.
1    FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
2                                       General; Jonathan A. Robbins,
3                                       Senior Litigation Counsel; Tracey
4                                       N. McDonald, Trial Attorney,
5                                       Office of Immigration Litigation,
6                                       United States Department of
7                                       Justice, Washington, DC.

8          UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Vilma Argentina Sagastume Pascual and her minor son,

13   Irving   Josue      Mendez    Sagastume,        natives    and   citizens    of

14   Guatemala, seek review of a November 29, 2017, decision of

15   the BIA affirming a March 30, 2017, decision of an Immigration

16   Judge    (“IJ”)     denying    Pascual’s         application     for    asylum,

17   withholding    of    removal,      and       relief    under   the   Convention

18   Against Torture (“CAT”).            In re Vilma Argentina Sagastume

19   Pascual, Irving Josue Mendez Sagastume, Nos. A 206 675 627/628

20   (B.I.A. Nov. 29, 2017), aff’g Nos. A 206 675 627/628 (Immig.

21   Ct.   N.Y.   City    Mar.    30,   2017).         We    assume   the   parties’

22   familiarity with the underlying facts and procedural history

23   in this case.

24         As an initial matter, our decision in Banegas Gomez v.

25   Barr, 922 F.3d 101, 110 (2d Cir. 2019), forecloses Pascual’s

26   claim that the immigration court lacked jurisdiction over her
                                              2
1    removal proceedings because her notice to appear (“NTA”) did

2    not include the date and time of her hearing.   “[A]n NTA that

3    omits information regarding the time and date of the initial

4    removal hearing is nevertheless adequate to vest jurisdiction

5    in the Immigration Court, at least so long as a notice of

6    hearing specifying this information is later sent to the

7    alien.”   Id. at 111–12.   Because Pascual was served with a

8    hearing notice specifying the time and date of her hearing

9    and she appeared at the hearing, she has no challenge to the

10   immigration court’s jurisdiction.

11       Turning to the merits, we have reviewed both the IJ’s

12   and the BIA’s decisions “for the sake of completeness.”

13   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

14   Cir. 2006).    The applicable standards of review are well

15   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

16   Holder, 562 F.3d 510, 513 (2d Cir. 2009).     We find no error

17   in the agency’s conclusion that Pascual failed to demonstrate

18   a nexus between the threats and extortion demands she received

19   and her membership in a particular social group of head of

20   household mothers of disabled children.

21       An asylum applicant has the burden to show that she has

22   suffered past persecution, or has a well-founded fear of

23   future    persecution,   “on   account   of   race,   religion,
                                     3
1    nationality, membership in a particular social group, or

2    political      opinion.”              8    U.S.C.       §     1101(a)(42);          see

3    §§ 1158(b)(1)(B)(i),           1231(b)(3)(A).               “[A]sylum       may      be

4    granted where there is more than one motive for mistreatment,

5    as long as at least one central reason for the mistreatment

6    is on account of a protected ground.”                Acharya v. Holder, 761

7 F.3d 289,   297      (2d    Cir.    2014)   (internal        quotation          marks

8    omitted).       The     “applicant         need   not       show    with    absolute

9    certainty why the events occurred, but rather, only that the

10   harm was motivated, in part, by an actual or imputed protected

11   ground.”      Uwais v. U.S. Att’y Gen., 478 F.3d 513, 517 (2d

12   Cir.   2007).       However,         the   applicant        “must    provide       some

13   evidence      of       [a      persecutor’s         motives],            direct      or

14   circumstantial.”            INS v. Elias-Zacarias, 502 U.S. 478, 483

15   (1992); see also Manzur v. U.S. Dep’t of Homeland Sec., 494

16 F.3d 281, 291 (2d Cir. 2007).                     Assuming that Pascual’s

17   proposed social group is cognizable, the agency reasonably

18   determined      that     she    failed      to    provide          any    direct     or

19   circumstantial evidence to demonstrate that the extortionists

20   targeted her on account of her status as the head of household

21   mother of a disabled child rather than because of her money

22   and their general criminal aspirations.                      See Ucelo-Gomez v.

23   Mukasey, 509 F.3d 70, 74 (2d Cir. 2007) (applicant has burden
                                   4
1    of demonstrating that persecutors “ha[ve] any motive other

2    than increasing their own wealth at the expense of” the

3    applicant).    Pascual testified that the extortionists never

4    asked her for anything other than money, they never mentioned

5    her child, and they said “[she] had to pay because [she] had

6    money, [she] had a business.”       Furthermore, Pascual’s country

7    conditions    evidence     reflects    widespread     extortion      in

8    Guatemala    and   does   not   demonstrate   that   members   of   her

9    particular social group are at unique risk.            See Melgar de

10   Torres v. Reno, 191 F.3d 307, 314 (2d Cir. 1999) (“general

11   crime conditions” do not constitute persecution on account of

12   a protected ground).      Therefore, she did not meet her burden

13   of demonstrating that she was persecuted on account of a

14   protected ground as required for asylum and withholding of

15   removal.     See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

16   She has not challenged the agency’s denial of CAT relief.

17       For the foregoing reasons, the petition for review is

18   DENIED.    All pending motions and applications are DENIED and

19   stays VACATED.

20                                    FOR THE COURT:
21                                    Catherine O’Hagan Wolfe,
22                                    Clerk of Court




                                        5